Citation Nr: 9905595	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-36 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for chronic urinary 
tract and vaginal infections.

4.  Entitlement to service connection for infertility.

5.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the right tibia and fibula prior to 
January 11, 1994.

6.  Entitlement to an evaluation in excess of 10 percent for 
status post fracture of the right tibia and fibula beginning 
March 1, 1994.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1990 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of June 1994, September 1996 and October 1996.  In the course 
of appellate development, the evaluation for status post 
fractures of the right tibia and fibula, previously 
noncompensable, was increased to 10 percent.  However, the 
United States Court of Veterans Appeals (Court) has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet.App. 35, 38 (1993).  Consequently, that issue 
remains on appeal.  

For reasons to be discussed, further development will be 
required regarding the issues of service connection for a 
left eye disorder, and for chronic urinary tract and vaginal 
infections.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
originating agency.

2.  A chorioretinal scar in the right eye shown in service is 
a congenital abnormality.

3.  There was no increase in severity or super-imposed 
disability affecting the right eye chorioretinal scar in 
service.  

4.  The chorioretinal scar in the right eye does not result 
in disability.  

5.  The veteran does not currently have a disability 
manifested by infertility.  

6.  There is no competent evidence connecting her previous 
infertility to any events which occurred in service, 
including urinary tract and vaginal infections.  

7.  Migraine headaches unequivocally existed prior to 
service.  

8.  Migraine headaches did not increase in severity in 
service.  

9.  Prior to January 11, 1994, right tibia and fibula 
fracture residuals, with consideration of functional 
impairment due to pain, resulted in moderate disability.  

10.  From March 1, 1994, through March 21, 1995, right tibia 
and fibula fracture residuals resulted in marked disability, 
with consideration of functional impairment due to pain.  

11.  Beginning March 22, 1995, right tibia and fibula 
fracture residuals resulted in slight disability, without 
additional functional impairment due to pain.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right eye disability, or 
infertility  38 U.S.C.A. § 5107 (West 1991).

2.  Migraine headaches clearly and unmistakably preexisted 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991); 38 
C.F.R. § 3.304 (1998). 

3.  Migraine headaches were not aggravated in active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. § 
3.306 (1998).  

4.  For the period prior to January 11, 1994, the schedular 
criteria for a 20 percent evaluation for right tibia and 
fibula fracture residuals were met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, Part 4, Code 5262 (1998).

5.  For the period from March 1, 1994, through March 21, 
1995, the schedular criteria for a 30 percent evaluation for 
right tibia and fibula fracture residuals were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, Part 4, Code 5262 (1998).

6.  For the period beginning March 22, 1995, the criteria for 
an evaluation in excess of 10 percent for right tibia and 
fibula fracture residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, Part 4, Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Eye Disability

Initially, it must be pointed out that although developed as 
entitlement to service connection for a bilateral eye 
disability, the evidence suggests that the claims pertaining 
to each eye should be considered separately.  As indicated 
above, the issue of service connection for a left eye 
disability requires further development.  

The threshold question to be answered concerning the issue of 
service connection for a right eye disability is whether the 
veteran has met her initial obligation of submitting evidence 
of a well-grounded claim; that is, one which is plausible.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  In general, a well-grounded claim for service 
connection requires competent evidence of (1) current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136 (1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995)  

The veteran's examination for entrance onto active duty in 
January 1990 did not contain any history of eye problems, and 
her vision was 20/20 bilaterally.  In November 1990, in 
connection with an evaluation for headaches, healed 
chorioretinitis in the left eye was noted, "old vs. acute."  
She was referred for An ophthalmology consult in November 
1990 reported that she was asymptomatic, and had no pertinent 
ocular history.  Visual acuity was 20/20 bilaterally.  
However, examination of the right eye disclosed a rim of 
hyperpigmentation with central hyperpigmentation as well.  
The assessment was old chorioretinal scar.  In October 1991, 
she was treated for conjunctivitis.  No further complaints or 
abnormal findings were noted during the remainder of service.  
On the pre-separation examination in July 1993, visual acuity 
of 20/20 bilaterally was noted.  

Subsequent to service, on a VA vision examination in December 
1993, the veteran complained of blind spots in the left side 
of her vision in both eyes for approximately 12 years.  
Visual field testing revealed full visual fields with no 
obvious scotomas, and no abnormalities in the right eye were 
noted.  

At a hearing before a hearing officer in May 1996, the 
veteran described her visual complaint as two blind spots 
that resembled floaters.  She stated that although she had 
had this blind spot in the left eye since before service, a 
blind spot in the right eye developed in service.  

In January 1998, the veteran underwent a VA eye examination.  
She reported that she had had spots in her right eye since 
childhood, and that the spot in her left eye developed in 
about 1990 or 1991.  Visual acuity, external, pupillary 
reaction, and slit lamp examinations were all normal.  
Dilated funduscopic examination revealed an inactive 
chorioretinal scar in the right eye, which had the typical 
appearance of congenital hypertrophy of the retinal pigment 
epithelium.  Visual fields in the right eye were full, with 
no scotoma.  Blind spots were normal.  The pertinent 
diagnosis was congenital hypertrophy of the retinal pigment 
epithelium on the right eye.  

The examiner commented that the service medical records had 
been reviewed, and that the congenital retinal pigment 
epithelial hyperplasia seen in the right eye had been present 
since birth, and had not been documented at entrance because 
no funduscopic examination had been done.  

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).  Thus, to the extent, if any, 
that the veteran has a congenital deformity, such is not 
service-connectable.  

On the VA examination in January 1998, the examiner concluded 
that the chorioretinal scar in the right eye had the 
"typical appearance" of a congenital hypertrophy of the 
retinal pigment epithelium.  He concluded that it had been 
present since birth, and that the reason it had not been 
documented at entrance was because no funduscopic examination 
had been done.  Moreover, all examinations of vision were 
normal, including a visual field examination, which disclosed 
no scotoma.  A scotoma is defined as "an area of lost or 
depressed vision within the visual field, surrounded by an 
area of less depressed or of normal vision."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1498 (27th ed., 1988).  

Thus, the medical evidence demonstrates that the 
chorioretinal scar in the veteran's right eye is congenital.  
However, the VA General Counsel has differentiated between 
congenital or developmental defects, which are static 
conditions, and congenital or familial diseases, which are 
subject to improvement or deterioration.  Service connection 
may be granted for the latter conditions.  O.G.C. Prec. Op. 
82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 
Fed. Reg. 43253 (1990).  Consequently, in order to warrant 
service connection, aggravation of a congenital disease, or 
disability super-imposed upon a congenital disease or defect 
must have occurred during service.  Id.  

In this case, no deterioration in the abnormality has been 
shown.  In this regard, in service, the chorioretinal scar in 
the right eye was described as "old" and "asymptomatic."  
The veteran reported no pertinent ocular history.  Although 
subsequent to service, the veteran has complained of a blind 
spot in the right eye, visual field testing in December 1993 
and January 1998 failed to discern any blind spots.  
Unfortunately, her history regarding this claimed blind spot 
has been so inconsistent as to be virtually useless-in 
service, she had "no pertinent ocular history"; on the VA 
examination in December 1993, she reported a 12-year history 
of blind spots in the left side of her vision in both eyes; 
at her hearing, in May 1996, she testified that the right eye 
blind spot had developed in service; and on the January 1998 
examination, she claimed that the spot in her right eye had 
been present since childhood.  

However, since the medical evidence does not confirm the 
presence of a blind spot, or other disability due to the 
chorioretinal scar, and the medical evidence identifies it as 
a congenital abnormality, the claim is not well-grounded.  In 
this regard, the Court has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 refers to impairment of earning 
capacity.  Allen v. Brown, 7 Vet.App. 439, 448 (1995).  The 
examinations have not confirmed the presence of any visual 
defect, including blind spots.  Thus, no aggravation or 
super-imposed disability has been indicated by competent 
evidence.  In this regard, although the veteran is competent 
to relate her subjective symptoms, whether these symptoms are 
reflective of a clinical abnormality in vision is a medical 
determination.  See Heuer v. Brown, 7 Vet.App. 379 (1995).  

Consequently, the claim is not well-grounded.  Accordingly, 
there is no duty to assist the appellant in any further 
development of her claim.   Rabideau v. Derwinski, 2 Vet.App. 
141 (1992), Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Further, the Board finds that the information provided in the 
case has been sufficient to inform the veteran of the 
elements necessary to complete her application, and there is 
no other potentially relevant evidence which has been 
identified that is not of record, or that all reasonable 
attempts have not been made to secure.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  

Service Connection for Infertility

As to whether the veteran has presented a well-grounded claim 
regarding this issue, service medical records reveal that the 
veteran's vaginal examination on entrance in January 1990 was 
normal.  During service, she was seen on several occasions 
for urinary tract infections, and vaginal infections, 
including Chlamydia.  Specifically, in October 1990, she was 
treated for a urinary tract infection, diagnosed as cystitis.  
In April 1991, she was treated for a urinary tract infection, 
and later, Gardnerella.  A Chlamydia test was negative.  In 
June 1991, a laboratory report was positive for Chlamydia.  
In December 1991, a yeast infection was diagnosed.  Several 
days later, it was noted that a Chlamydia test was positive 
as well, according to a telephone report.  However, a review 
of the written report showed no Chlamydia antigen was 
detected.  In March 1992, she complained of a discharge, and 
the assessment was bacterial vaginosis, with Chlamydia to be 
ruled out.  

In January 1993, she was seen for evaluation of dysfunctional 
uterine bleeding.  In addition, she reported recent exposure 
to Chlamydia, which was cultured, but she was started on 
medication.  In May 1993, a urinary tract infection was 
diagnosed, and on the pre-separation examination in July 
1993, a history of Chlamydia was reported.  The veteran used 
birth control during service, and there is no indication that 
her fertility was ever tested in service.

Subsequent to service, private medical records dated from 
October 1995 to May 1996 show that the veteran was initially 
seen because she had been unable to conceive.  A positive 
history of Chlamydia was noted.  After testing, in May 1996, 
she was started on Clomid.  

The veteran contends that all of the infections that she had 
in service, particularly the Chlamydia, resulted in her 
subsequent infertility.  She testified at her hearing that 
her doctor had told her she was not ovulating strongly 
enough, and she was now taking fertility drugs.  She stated 
that the infertility was related to the Chlamydia, and that 
her doctor had told her that infertility was a common problem 
in women who had had a lot of bacterial infection.  

On a VA gynecological examination which was conducted in 
January 1998, it was noted that she had been infertile and 
had been placed on clomiphene for one year, and had given 
birth to twin girls nine months earlier.  The pertinent 
diagnosis was history of infertility, successfully treated 
with clomiphene.  

Thus, the veteran does not currently have infertility.  A 
claim cannot be well-grounded without current disability.  
Moreover, there is no medical evidence of record linking the 
infertility to service, or any events which occurred in 
service, including various urinary tract and vaginal 
infections, or dysfunctional uterine bleeding.  In this 
regard, although the veteran has stated that her doctor told 
her that her past infections may have caused her infertility, 
a veteran layperson is not competent to relate what a doctor 
has said.  Robinette v. Brown, 8 Vet.App. 69 (1995) ("the 
connection between the layman's account, filtered as it was 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  The medical 
records provided by the appellant from this doctor do not 
show such a connection.  Consequently, there is no competent 
evidence that the veteran's infertility, since successfully 
treated, was due to any events which occurred in service, 
including various urinary tract and vaginal infections.  
Accordingly, the claim is not well-grounded, and there is no 
duty to assist the appellant in any further development of 
her claim.  See Rabideau, Murphy, Robinette, supra.  




Service Connection for Migraine Headaches

The veteran's examination for entrance onto active duty in 
January 1990 did not contain any mention of migraine 
headaches.  In April 1990, she was seen complaining of a 
migraine headache and an upset stomach, and a culture had 
been positive for strep.  The assessment was headache/strep 
pharyngitis.  

In November 1990, she was seen for a consult concerning 
headaches she had had since age 15.  She stated that the pain 
started behind her eyes and moved backward.  She could tell 
when they were going to happen.  Her family history was 
positive for migraines.  Her migraines would begin with a 
mild headache, which would progress into throbbing headaches 
in the bitemporal area, photophobia, and occasional flashes 
of light.  The assessment was vascular headaches, to be 
treated with "Cafergot," and diet, alcohol, caffeine, and 
tobacco changes needed were discussed.  No further pertinent 
complaints were noted in the service medical records, but on 
the pre-separation examination in July 1993, she reported a 
personal medical history of migraine cephalgia.  

On the VA examination of December 1993, the veteran 
complained of migraines.  She stated that in 1991, she had 
begun having headaches across the forehead and behind the 
eyes, lasting at least 30 minutes, with nausea, but without 
prodrome or chorea.  She was told that she had migraines and 
advised to avoid caffeine and cheese.  She was treated with 
over-the-counter pain relievers.  Currently, her migraines 
recurred an average of twice a month.  The pertinent 
diagnosis was migraine headaches as per history, no worsening 
at the present time.  

At her hearing in May 1996, the veteran testified that she 
had suffered from migraines, accompanied by nausea and 
sometimes ringing in the ears, about two to three times per 
month in service, and that she continued to suffer from them 
about that often.  

On a VA examination in January 1998, the veteran reported a 
history of migraine headaches since 1991, when she had her 
first episode.  She stated that she had throbbing pain, 
accompanied by nausea, vomiting, photophobia, which would 
last three to four hours, or as long as a day.  Typically, 
medication did not stop the headache.  She stated that during 
the past year her headaches had been increasing in severity, 
particularly during the past three months, when she was 
getting the headaches at least weekly.  She generally did not 
have to leave work, but the headache would affect her agility 
to do her work.  Neurological examination was normal.  The 
impression was history of migraine headaches.  It was noted 
that she gave a good history of migraines starting back in 
1991 which had increased in severity.  She had no family 
history of migraines.  

In service, the veteran complained of migraines, and was 
diagnosed with vascular headaches; migraines are defined as a 
type of vascular headache.  DORLAND'S 1038.  In addition, she 
has a post-service diagnosis relating a history of migraines 
to service, and contends that she continues to have 
migraines.  Consequently, her claim is well-grounded; that 
is, it is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Cohen v. Brown, 10 Vet. App. 128, 136 (1997); Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); Murphy v. Derwinski, 1 
Vet.App. 78 (1991).  The relevant facts have been properly 
developed, and, accordingly, the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the appellant's claim has been satisfied.  Id.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Currently, the veteran contends that she 
developed migraine headaches in service, and that she 
continues to suffer from them, on an increasingly frequent 
basis.  The examination for entrance onto active duty did not 
disclose any relevant history.  However, service medical 
records show that when she was seen for a consult regarding 
her headaches in November 1990, she stated that she had 
suffered from the headaches since the age of 15.  She was 
diagnosed with vascular headaches.  No further mention of 
migraines was noted until the pre-separation examination in 
July 1993, when a history of migraine cephalgia was noted.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111 (West 1991).  The Court has held that a 
veteran's admission during clinical evaluations in service 
was sufficient to rebut the presumption of soundness.  Doran 
v. Brown, 6 Vet.App. 283, 286 (1994).  However, subsequent 
decisions addressing the evidence necessary to rebut the 
presumption of soundness have limited the applicability of 
that holding; as pertinent in this case, the recent decisions 
indicate that the veteran's statement must pertain to matters 
within her competence.  See Harris v. West, 11 Vet.App. 456 
(1998); Miller v. West, 11 Vet.App. 345 (1998); Crowe v. 
Brown, 7 Vet.App. 238 (1994).  A veteran is competent to 
provide evidence of her observable symptoms, but she is not 
competent to provide a diagnosis of her condition.  Heuer v. 
Brown, 7 Vet.App. 379 (1995).  Only medical evidence may be 
used to provide a medical diagnosis.  Cohen, at 136.  In this 
case, such a distinction is complicated by the fact that all 
diagnoses of migraine headaches have been made based solely 
on history supplied by the veteran.  

Nevertheless, it is noted that when she was evaluated in 
November 1990, the consult was concerning headaches she had 
had since age 15.  She then went on to describe her symptoms, 
which were diagnosed as vascular headaches, based on her 
symptoms, as well as a normal physical examination.  Thus, 
since the diagnosis of vascular headaches, which she had 
described as being present since age 15, was based solely on 
her history of symptoms, we believe unequivocal evidence of 
preservice existence is shown, and the presumption of 
soundness is rebutted.  See Doran.  In this regard, although 
on both VA examinations subsequent to service, she reported a 
history of migraines which had begun in service, in 1991, 
this later evidence is clearly contradicted by the 
contemporaneous evidence of the consult in service.  We find 
the contemporaneous statements, made for the purpose of 
obtaining treatment, more probative than statements made 
three and seven years after the events in question, and which 
were made in connection with a claim for monetary benefits.    

It must next be determined whether migraine or vascular 
headaches were aggravated in service.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1998).  Where a preservice disability underwent 
an increase in severity during service, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  38 C.F.R. § 3.306(b) (1998).  

However, the evidence does not show that the disability 
increased in severity in service.  In this regard, after the 
consult in which she reported a history of headaches and 
associated symptoms since age 15, there was no further 
mention of headaches until the pre-separation examination in 
July 1993, when a history of migraines was noted.  At her 
hearing in May 1996, she related that she continued to suffer 
from migraines at about the same frequency as she had in 
service, and that she had treated herself for migraines with 
over-the-counter pain relievers since she had been in 
service.  (She had not found the advice to abstain from 
various products helpful, and felt she could do better on her 
own.)  Although in January 1998, she indicated that her 
headaches had increased in severity over the past year, she 
has not suggested that there was any increase in severity in 
service.  Consequently, preexisting migraines did not 
increase in severity in service, and, therefore, the 
preponderance of the evidence is against inservice 
aggravation.  In so concluding, the Board finds that the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 5107 (West 
1991).

Increased Rating - Tibia and Fibula Fracture Residuals
(Based on original claim) 

The appellant's contentions regarding the severity of her 
disability constitute a plausible or well-grounded claim.  
Shipwash  v. Brown, 8 Vet.App. 218 (1995).  The relevant 
facts have been properly developed, and, accordingly, the 
statutory obligation of the Department of Veterans Affairs 
(VA) to assist in the development of the appellant's claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1996); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  Furthermore, she 
was not prejudiced by the RO's referring to her claim as an 
"increased rating" although the appeal has been developed 
from her original claim.  In this regard, in September 1996, 
based on her testimony and evidence received as a result, the 
RO issued a staged rating for the disability, and in the 
supplemental statement of the case issued following the 
rating decision, the RO discussed each portion of the staged 
rating separately.  See Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1996).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1996).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1996); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1996); 
Schafrath.  

Additionally, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with her 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson.  In this case, the veteran has been 
assigned a 10 percent rating for the period from October 9, 
1993, her date of discharge, to January 10, 1994; a temporary 
total rating based on convalescence from January 11, 1994, to 
February 28, 1994, and a 10 percent rating from March 1, 
1994, to the present.  Thus, since she was in receipt of a 
100 percent rating from January 11, 1994, to February 28, 
1994, this decision will address whether she was or is 
entitled to an evaluation in excess of 10 percent for any 
period before or after the effective dates of the total 
rating.

For both periods, she was evaluated under diagnostic code 
5262, which pertains to impairment of the tibia and fibula.  
Under this diagnostic code, malunion, with slight knee or 
ankle disability, warrants a 10 percent rating.  For malunion 
with moderate knee or ankle disability, a 20 percent rating 
is warranted, and for marked knee or ankle disability, a 30 
percent rating is warranted.  Nonunion, with loose motion, 
requiring a brace, merits a 40 percent rating.  38 C.F.R. 
Part 4, Code  5262 (1997).  Also for consideration is the 
extent to which factors such as pain on motion, weakened 
movement, excess fatigability, lost endurance, swelling or 
incoordination, cause functional impairment.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998), DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Prior to January 11, 1994

Service medical records show that the veteran sustained 
fractures to her right tibia and fibula in August 1992, as a 
result of being struck by a motorcycle or moped.  She 
underwent an open reduction of the fracture, with placement 
of a plate.  Subsequently, she had delayed healing of the 
fractures; in March 1993, X-rays showed non-union of the 
tibia and "some evidence" of fibula healing.  However, in 
May 1993, the fractures were noted to be "healing!!"  In 
July 1993, she did not have any tenderness to palpation over 
the plate or tibia, and mild tenderness to palpation over the 
fibula.  She had full range of motion in the ankle, and was 
able to squat without pain.  X-rays showed the tibia to be 
now healed with bridging callus.  However, in September 1993, 
she complained of pain with running.  On examination, 
although the tibia was nontender, she was tender to palpation 
over the fibula at the fracture site, and the assessment was 
healed tibia and healing fibula.  

On a VA examination in December 1993, she complained of pain 
and stiffness in the right ankle.  On examination, leg 
lengths were equal, she had a normal gait, and there was no 
atrophy of the thigh or calf.  She had a well-healed scar.  
She was able to squat completely.  She was "reluctant" to 
toe and heel walk, but was able to perform the maneuvers.  
Range of motion in the knee and ankle was normal.  X-rays 
were interpreted as showing a solid tibia and a fibrous 
fibula.  On a general medical examination, she stated that 
she had residual pain on walking about one mile, or on sudden 
movements of the ankle.  In January 1994, she underwent 
removal of the tibial plate, because of "painful hardware."  
At her hearing in May 1996, she stated that the metal plate 
had caused her a lot of pain, including a burning sensation. 

Subsequently, she was assigned a temporary total rating 
effective January 11, 1994, the date of surgery.  For the 
period prior to the surgery, as noted above, she has been 
assigned a 10 percent rating, reflective of slight knee or 
ankle disability.  However, in view of her complaints of pain 
from the plate, and X-rays showing a fibrous fibula, we 
believe that the functional impairment due to pain resulted 
in overall impairment which should be characterized as 
moderate, reflective of a 20 percent rating under diagnostic 
code 5262.  In this regard, we note her "reluctance" to 
perform the toe and heel walk maneuvers, as well as the 
objective evidence of her not completely healed fibula.  
Throughout her service medical records, the non-healed 
fracture sites were noted to be painful.  

However, because of her full range of motion, normal gait, 
ability to squat on examination, and absence of atrophy, we 
do not find evidence of additional functional impairment of 
the knee or ankle to warrant an evaluation in excess of 20 
percent during this time period.

Subsequent to February 1994

The veteran's temporary total rating ended effective March 1, 
1994, and a 10 percent evaluation was assigned.  Outpatient 
treatment records show that in March 1994, she was ambulating 
without pain.  She had a well-healed surgical scar, and range 
of motion in the ankle was 30 degrees of dorsiflexion to 45 
degrees of plantar flexion.  X-rays showed that the holes 
were healing well in the tibia, but there was non-union in 
the proximal fibula.  She was released to full duty, but 
advised to slowly increase activity.  In June 1994, her tibia 
was non-tender, but the fibula was tender at the fracture 
site, with a possible non-union noted.  In September 1994, 
she complained of a nagging pain over the fracture site.  On 
examination, she did not have pain on dorsiflexion or plantar 
flexion of the right foot, but she complained of mild 
tenderness to palpation over the distal fibula.  X-rays 
showed callus formation on the fibula fracture, and the 
impression was healing right tibia/fibula fracture.  

Thus, these follow-up records during the months after her 
plate removal show that her fibula had still not healed 
completely.  She complained of pain at the fracture site, and 
tenderness was noted.  In addition, although she was able to 
ambulate without pain, she was advised to increase her 
activity slowly.  In view of the objective evidence of a non-
healed fibula, with tenderness to palpation, bolstering her 
complaints of nagging pain, and the recommendation in March 
1994 that she was to increase her activities slowly, we find 
that a 30 percent rating is appropriate for the period 
beginning March 1, 1994, based on additional functional 
impairment due to pain.  DeLuca.  

However, in March 1995, she was noted to be non-tender, with 
normal range of motion in the ankle.  No follow-up was 
scheduled.  At her hearing in May 1996, the veteran 
complained that she had tenderness at the fracture site, 
intense aching in cold or rainy weather, and frequent 
swelling in the foot.  In addition, she contended that she 
was denied employment with the U.S. Postal Service on account 
of her leg.  She testified that a physical examination had 
noted that her leg may not cause problems now, but would in 
the near future.  She was unable to obtain a copy of the 
examination.  

On a VA examination in January 1998, she complained of pain 
with weather changes, and that she did not have normal 
mobility of the leg and ankle.  She had not lost any time 
from work from her current job due to her leg.  On 
examination, she walked without a limp, her lower extremities 
were in excellent alignment, and she could heel and toe walk, 
and squat.  Both lower extremities were of equal length.  Her 
right knee was 1/2 inch less in circumference than the left, 
but the ankles and calves were equal in circumference.  Range 
of motion in the right and left knees was equal, as well as 
in the right and left ankles.  X-rays showed a slight 
thickening of the cortex where the plate had been, and the 
fibula fracture appeared healed.  Her objective examination 
was noted to be negative except for a little bump or 
prominence over the site of the previous fracture, which had 
healed.  Regarding the effect of her disability on ordinary 
use, and functional impairment due to pain, the examiner felt 
that she did not have any functional impairment that would 
prevent ordinary use.  She may have some weakened endurance 
and excess fatigability, but the examiner felt that it was 
more of a functional nature than organic disability, and that 
her examination was essentially normal.  

Consequently, in view of her healed fracture, and the absence 
of any significant positive findings on physical examination, 
a 10 percent rating is applicable for the period beginning 
March 22, 1995, the date of the examination showing 
improvement.  Although she testified regarding pain and 
swelling, examinations both before and after have not 
demonstrated objective evidence of pain, or any swelling.  
The examiner did not feel that she had any functional 
impairment that would prevent ordinary use.  Accordingly, a 
question as to which of two evaluations to apply has not been 
presented, and the disability picture does not more nearly 
approximate the criteria required for the next higher rating, 
as of that date.  38 C.F.R. § 4.7 (1998).  


ORDER

Service connection for a right eye disability, infertility, 
and migraine headaches is denied.  

An evaluation of 20 percent for  compensable evaluation for 
residuals of a fracture of the left fourth metacarpal is 
denied.

An evaluation of 20 percent for right tibia and fibula 
fracture residuals is granted for the period prior to January 
11, 1994, subject to regulations governing the payment of 
monetary benefits.

An evaluation of 30 percent for right tibia and fibula 
fracture residuals is granted for the period from March 1, 
1994, to March 21, 1995, subject to regulations governing the 
payment of monetary benefits.

An evaluation in excess of 10 percent for right tibia and 
fibula fracture residuals beginning March 22, 1995, is 
denied.


REMAND

Concerning the remaining issues, further development is 
required before a decision can be reached.  Specifically, 
regarding a left eye disability, healed chorioretinitis in 
the left eye, "old vs. acute" was noted in service, in 
November 1990.  Subsequent to service, on a VA vision 
examination in December 1993, the veteran complained of blind 
spots in the left side of her vision in both eyes for 
approximately 12 years.  Reportedly, visual field testing 
revealed full visual fields with no obvious scotomas.  
However, a comparison of the findings pertaining to the left 
eye on the visual field chart dated in December 1993 with the 
rating criteria for visual fields set forth in 38 C.F.R. §§ 
4.76 and 4.76a (1998) does not show "normal" findings in 
all principal meridians.  Moreover, the January 1998 
examination showed irregular contraction of the visual fields 
in the left eye.  

Additionally, a questionable pallor of the left optic nerve 
was noted in addition to the chorioretinal scar, on dilated 
fundus examination in December 1993.  According to 38 C.F.R. 
§ 4.76, visual field measurement will be made when there is 
disease of the optic nerve (or where otherwise indicated).  
However, the questionable optic nerve pallor noted in 
December 1993 was not noted in January 1998.  Nevertheless, 
the examiner in January 1998 did not conclude that the 
chorioretinal scar in the left eye was a congenital 
abnormality, although it was most likely "old."  The 
picture is further complicated by the inconsistent histories 
provided by the veteran as to the onset of her left eye 
complaints, i.e., whether the onset was in service or prior 
to service.  However, in December 1993, she related that she 
had undergone a computerized tomography (CT) scan at the age 
of 12 at Methodist Hospital, which was reportedly normal.  If 
available, records of this procedure, as well as the history 
and other findings noted at that time, would be useful in 
deciding this case.  In addition, a review of the veteran's 
record, and/or an additional examination is required to 
address the problems noted above.  

Concerning the claim for service connection for chronic 
urinary tract and vaginal infections, the evidence shows that 
the veteran suffered from urinary tract infections on three 
documented occasions in service; had a diagnosis of "rule 
out urinary tract infection (urinalysis pending)" noted on 
the January 1998 VA examination; the veteran contends that 
she has had recurrent urinary tract infections since service; 
and a diagnosis of "relapsing" urinary tract infections was 
noted on a December 1993 examination.  The use of the word 
"relapsing" connotes a single disease entity; that 
diagnosis, together with the inservice evidence and her own 
contentions regarding her symptoms, meets the inservice 
occurrence and nexus requirements to well ground a claim.  
Unfortunately, the January 1998 examination report did not 
include the urinalysis findings, thus forestalling a 
determination as to current disability.  Additionally, 
particularly inasmuch as there is some disparity in the 
record regarding the frequency of urinary tract infections, 
an examination is necessary to determine whether the veteran 
has a chronic urinary tract infection disability.

Similarly, the January 1998 examination report did not 
contain the results of laboratory studies for vaginal 
infections, including tests for bacterial vaginosis and 
Chlamydia.  Gardnerella or bacterial vaginosis was diagnosed 
or suspected on several occasions in service; suspected on 
the January 1998 examination; and the veteran has complained 
on numerous occasions of a chronic discharge; on this matter, 
she has been consistent.  Thus, the results of the January 
1998 laboratory studies need to be obtained, and an 
examination is required to determine whether her vaginal 
infections are etiologically related.  

In addition, upon remand the appellant should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing any necessary 
authorizations and other needed 
information, the RO should obtain records 
associated with a computerized tomography 
(CT) scan conducted at Methodist Hospital, 
in about 1970 or 1971, to evaluate an eye 
complaint.  Of particular importance are 
any examination, including funduscopic, 
findings, history, and diagnosis provided 
at that time.

2.  Regardless of whether any additional 
records are obtained, the veteran should 
be scheduled for an eye examination, to 
determine whether she has a disability in 
her left eye which was of service onset, 
or increased in severity in service.  
Prior to the examination, the chart of the 
visual field examination conducted in 
January 1998 should be associated with the 
claims file.  The examiner must be 
provided with the claims folder for review 
prior to the examination, and is asked to 
comment upon the following:
	a.  What are the manifestations 
attributable to the chorioretinal scar in 
the left eye?
	b.  Does the veteran have any other 
abnormality or disability in the left eye, 
to specifically include pallor of the left 
optic nerve suggested in December 1993?  
If so, what symptoms are attributable to 
any such disorder?
	c.  Please compare the visual field 
test results, as plotted on the charts, of 
the December 1993 and January 1998 
examinations of the left eye, and comment 
upon whether the abnormality reported in 
January 1998 was present in December 1993.  
If the December 1993 findings are 
considered to be normal, please briefly 
elucidate, in view of the apparent 
discrepancy between such a conclusion and 
the "normal" findings identified in 
38 C.F.R. § 4.76a.  I.e., if what is 
normal for VA rating purposes differs from 
what is medically considered to be a 
normal field of vision, this must be so 
stated.  
	d.  If the veteran has contracted 
visual fields, what is the cause?
In reaching the above conclusions, the 
examiner should conducted any tests deemed 
appropriate.  The rationale for all 
conclusions should be provided, as such is 
essential to the Board's determination.

3.  The veteran should also be afforded a 
gynecological examination to determine 
whether she has chronic urinary tract 
infections, and/or chronic vaginal 
infections.  The results of laboratory 
studies conducted in January 1998 should 
be associated with the claims folder prior 
to the examination.  In addition, the 
claims file must be provided to the 
examiner prior to the examination, for 
review of the relevant medical history.  
The examiner's opinion is requested 
regarding each of the following matters:
	a.  Does the veteran currently have a 
urinary tract infection, or sufficient 
evidence to support a diagnosis of chronic 
urinary tract infections?
	b.  Does the evidence demonstrate an 
etiological connection between the urinary 
tract infections, i.e., are the urinary 
tract infections part of a pattern of a 
chronic disability, or are they acute, 
unrelated episodes?
	c.  Does the veteran currently have a 
vaginal infection, or evidence to support 
a diagnosis of a chronic vaginal 
infection?
	d.  Does the evidence demonstrate an 
etiological connection between the vaginal 
infections, i.e., are the vaginal 
infections, particularly bacterial 
vaginosis shown on several occasions, part 
of a pattern of a chronic disability, or 
are they acute, unrelated episodes?
The rationale for all conclusions reached 
should be provided in detail, as such is 
essential for the Board's determination.

4.  The RO should notify the appellant 
that she may submit additional evidence 
and argument in support of her claim. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision remains adverse to the appellant, she and her 
representative should be furnished a supplemental statement 
of the case and afforded an opportunity to respond.  
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  While 
regretting the delay involved in remanding this case, it is 
felt that to proceed with a decision on the merits at this 
time would not withstand Court scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



- 24 -


